Citation Nr: 0906648	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-10 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1965 to June 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in September 
2007.  A transcript of the hearing is associated with the 
Veteran's claims folder.  The Board notes that the Veteran 
submitted additional evidence at the September 2007 hearing, 
pertinent to the PTSD claim, which had not been considered by 
the RO.  However, the Veteran included a waiver of initial RO 
consideration of that evidence.

The Veteran's appeal was previously before the Board in 
December 2007, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.


FINDING OF FACT

The impairment from the Veteran's PTSD most nearly 
approximates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).  

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board 
has considered whether a "staged" rating is appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

A 30 percent rating is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Analysis

In an April 2005 rating decision, the RO granted the Veteran 
service connection for PTSD.  An evaluation of 30 percent was 
awarded, effective January 24, 2005.  The 30 percent 
evaluation was based on the results from a February 2005 VA 
examination conducted in response to the Veteran's claim for 
service connection.  The Veteran has appealed this initial 
rating.

In the present case, the evidence shows that the social and 
industrial impairment from the Veteran's PTSD most nearly 
approximates the occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
contemplated by the assigned evaluation of 30 percent.  

On VA examination in February 2005, the Veteran reported 
experiencing daily intrusive thoughts; bad dreams; flashbacks 
or intrusive recollections and vivid memories about 
experiences in Vietnam.  He also reported exhibiting symptoms 
of avoidance, extreme anger, hypervigilance and an increased 
startle response.  The Veteran also described a very 
restricted range of affect and reported feeling an extreme 
sense of detachment and estrangement from others and 
difficulty with experiencing a full range of emotions, 
including positive emotions.  

The Veteran also reported that since 1974, he had been 
employed in several different occupations and that he had 
been married for 37 years and had 4 children with his wife.  
He indicated that besides working, he had no leisure 
activities and spent little to no time socializing with 
others.

On mental status examination, the examiner noted that the 
Veteran was appropriately dressed and groomed, fully 
cooperative and engaged in the interview.  Eye contact was 
decreased, but speech was regular and there were no abnormal 
movements or psychomotor disturbances or tics noted.  His 
mood was generally euthymic, but at times congruent.  Thought 
processes were linear, connected and goal-directed and 
thought content was negative for any psychotic signs or 
symptoms.  There were no suicidal ideations or homicidal 
thoughts.  Insight and judgment appeared good and 
concentration and memory were average and adequate for the 
interview.  There were no obvious neurologic deficits in his 
speech or gross motor movements.

The examiner characterized the Veteran's symptoms as mild to 
moderate and noted that although the Veteran was functioning 
relatively well at his job and his symptoms did not appear to 
be impairing his ability to work to a severe degree; the 
Veteran did have impairment in the social realm, having 
little to no social interaction whatsoever and minimal 
hobbies or outside interests.  In addition, he noted that the 
PTSD appeared to have affected the Veteran's ability to 
experience a full range of emotions and affect states.

The examiner diagnosed the Veteran with PTSD, chronic, mild 
to moderate in severity and assigned a GAF score of 50.

In accordance with the Board's December 2007 remand 
directives, the Veteran was afforded another VA examination 
in May 2008 in response to his claim for a higher initial 
rating for his service-connected PTSD.  

The May 2008 report showed that the Veteran reported that 
with regard to the frequency, severity and duration of his 
psychiatric symptoms, thing were "the same" since his last 
examination in February 2005.  Specifically, he reported 
exhibiting daily intrusive thoughts with 24-hour remission 
period; dreams about Vietnam approximately twice per week, 
with a 2-week remission period; frightening memories 
triggered by scenes like marsh and swamp areas and certain 
sounds.  He also reported social isolation and markedly 
diminished interest and participation in activities he once 
enjoyed, noting that he keeps to himself and does not have 
any close friends, with his wife of 40 years being his 
primary support and his job dictating his schedule.  However, 
the Veteran also noted that his diminished activity level was 
also a result of his experiencing pain due to his other 
physical disabilities.  The Veteran demonstrated a restricted 
range of affect, noting that he was unable to define what 
loving feelings were.  He also reported an increase in his 
depression due to his social isolation which he feels is 
required to avoid being a burden on anyone, but denied being 
clinically depressed.  The Veteran reported sleeping more, 
which he attributed to an increase in his medication.  He 
also endorsed irritability, but indicated that he had not had 
any physical fights or altercations since his last 
examination.  He reported experiencing symptoms of 
hypervigilance and exaggerated startle response, but denied 
any suicidal or homicidal ideations.

With regard to his psychosocial functioning, as discussed 
above, the Veteran reported having a good relationship with 
his wife of 40 years.  He also indicated that he has a 
relationship with his four children and a good relationship 
with his 6-year old granddaughter.  The Veteran also reported 
performing relatively well in his current occupation as a 
full-time language instructor for his Native American tribe, 
as well as with his previous employers, and indicated that 
although he had missed work due to medical conditions, he had 
not missed it due to his PTSD symptoms.  He also reported 
interacting well with two apprentice students assigned to him 
in his current position.  Besides his relationship with his 
wife and his granddaughter and his interactions on his job, 
the Veteran reported having very minimal social interactions, 
limited interest in participation in activities and general 
social isolation.

On mental status examination, the Veteran was casually 
dressed and presented as calm and reserved.  Overall affect 
was flattened with some restriction of range.  Eye contact 
was only fair, but speech was regular.  There were no 
abnormal movements noted.  The Veteran reported his mood as 
being depressed.  His thought processes were linear and goal-
directed with no impairment in communication and evidence of 
delusions or hallucinations.  He denied suicidal or homicidal 
ideations and did not report any subjective complaints of 
concentration or memory problems.  He was able to answer 
questions appropriately and judged to be a reliable 
historian.  Cognition was intact and the Veteran did not 
report any significant anxiety or panic attacks.

The examiner diagnosed the Veteran with PTSD, chronic and 
assigned a GAF score of 50, noting that the Veteran's most 
significant impairment is in the realm of social functioning.

In an addendum to the May 2008 VA examination, the examiner 
opined that the Veteran has significant impairment in his 
social functioning which warrants a GAF of 50, but that his 
level of occupational impairment is less severe.  She also 
indicated that there is not sufficient evidence to state that 
there is reduced reliability and productivity due to PTSD 
signs and symptoms, and instead, the evidence shows only an 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks due to 
signs and symptoms of PTSD.  She stated further that the 
Veteran's GAF score of 50 is primarily indicative of his 
impairment in social functioning and a GAF specifically 
related to occupational functioning from PTSD would be higher 
than 50.

In essence, the evidence shows that the Veteran's PTSD has 
been productive of symptoms that are listed in the 30 percent 
and 50 percent levels.  The symptoms themselves, however, are 
not the determinative factor; rather, it is the resulting 
social and occupational impairment that is paramount.  After 
examining all the evidence, the Board concludes that the 
resulting social and occupational impairment is most 
consistent with the occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks required 
for a 30 percent evaluation, but without the reduced 
reliability and productivity required for a 50 percent 
rating.

In this regard, the Board notes that as the VA examiners have 
pointed out, the Veteran displays the most significant 
impairment in his social functioning, demonstrating symptoms 
such as social isolation, flattened and restricted affect, 
diminished interest in activities, irritability and depressed 
mood.  However, his level of occupational functioning is much 
less severe, since he was able to maintain steady and 
satisfactory employment including cordial relationships with 
co-workers since his discharge from service.  The Board also 
notes that notwithstanding his impairment in social 
functioning, the Veteran has been able to maintain a stable 
marriage relationship for 40 years as well as a good 
relationship with his children and grandchildren and a 
friendly relationship with family members such as his 
brothers.  See September 2007 Travel Board Hearing 
transcript.  The veteran also testified that he has not 
sought any treatment from a medical professional for his PTSD 
symptoms, but rather has made use of traditional tribal 
modalities which have given him some relief.  See id.

In determining that a rating in excess of 30 percent is not 
in order, the Board also notes that the Veteran has not 
demonstrated circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; difficulty in understanding complex 
commands; impaired judgment; or impaired abstract thinking.

The Board also notes that as discussed above, the GAF scores 
received throughout the period on appeal have been indicative 
of the Veteran's impairment in social functioning and the 
examiner's have noted that a GAF score assigned specifically 
for his occupational impairment would be higher.

The Board concludes that the evidence does not support 
assignment of a rating higher than 30 percent for PTSD for 
any portion of the appeal period.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   
The record reflects that, in February 2005, prior to the 
initial adjudication of the claim, the Veteran was provided 
with the notice required by section 5103(a).  The Board notes 
that, even though the letter requested a response within 60 
days, it also expressly notified the Veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).  The Veteran was provided with the specific 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in a December 2007 letter.

Finally, the Board notes that all pertinent available records 
have been obtained.  In addition, the Veteran has been 
afforded appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.  The Board is satisfied 
that any procedural errors in the development of the claim by 
the originating agency were not prejudicial to the Veteran.


ORDER

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


